Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 1 of 13 PageID: 14




                         EXECUTIVE ORDER NO. 107


       WHEREAS, through Executive Order No. 102 (2020), which I

 signed on February 3, 2020, I created the State’s Coronavirus Task

 Force, chaired by the Commissioner of the New Jersey Department of

 Health (“DOH”), in order to coordinate the State’s efforts to

 appropriately prepare for and respond to the public health hazard

 posed by Coronavirus disease 2019 (“COVID-19”); and

       WHEREAS, in light of the dangers posed by COVID-19, I issued

 Executive Order No. 103 (2020) on March 9, 2020, the facts and

 circumstances of which are adopted by reference herein, which

 declared both a Public Health Emergency and State of Emergency;

 and

       WHEREAS, in accordance with N.J.S.A. App. A:9-34 and -51, I

 reserved the right to utilize and employ all available resources

 of State government to protect against the emergency created by

 COVID-19; and

       WHEREAS, in accordance with N.J.S.A App. A:9-40, I declared

 that, due to the State of Emergency, no municipality, county, or

 any agency or political subdivision of this State shall enact or

 enforce any order, rule, regulation, ordinance, or resolution

 which will or might in any way conflict with any of the provisions

 of my Executive Orders, or which will in any way interfere with or

 impede their achievement; and

       WHEREAS, to further protect the health, safety, and welfare

 of New Jersey residents by, among other things, reducing the rate

 of community spread of COVID-19, I issued Executive Order No. 104

 (2020) on March 16, 2020, the facts and circumstances of which are

 also adopted by reference herein, which established statewide

 social mitigation strategies for combatting COVID-19; and
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 2 of 13 PageID: 15


                                         2


        WHEREAS, Executive Order No. 104 (2020) limited the scope of

 service and hours of operation for restaurants and certain retail

 establishments to balance the need to allow individuals to access

 food   and   other    essential      materials    with    the   need    to   limit

 unnecessary person-to-person contact; and

        WHEREAS, Executive Order No. 104 (2020) deemed a subset of

 businesses    as      “essential,”      including       grocery/food      stores,

 pharmacies,       medical   supply    stores,    gas     stations,     healthcare

 facilities, and ancillary stores within healthcare facilities, and

 it authorized the State Director of Emergency Management, who is

 the Superintendent of State Police, to make additions, amendments,

 clarifications, exceptions, and exclusions to that list; and

        WHEREAS, Executive Order No. 104 (2020) made clear that such

 essential businesses may continue operating without limits on

 their scope of service or hours of operation, absent further

 amendments by the State Director of Emergency Management; and

        WHEREAS,    Executive   Order     No.    104    (2020)   and    subsequent

 Administrative Orders issued by the State Director of Emergency

 Management also placed restrictions on other businesses’ scope of

 service and hours of operation, and also placed restrictions on

 the size of gatherings in the State; and

        WHEREAS, as of March 20, 2020, according to the Centers for

 Disease Control and Prevention (“CDC”), there were more than

 234,000 confirmed cases of COVID-19 worldwide, with over 9,800 of

 those cases having resulted in death; and

        WHEREAS, as of March 20, 2020, there were more than 15,000

 confirmed cases of COVID-19 in the United States, with at least

 201 of those cases having resulted in death; and

        WHEREAS, as of March 20, 2020, there were at least 890

 positive cases of COVID-19 in New Jersey, with at least 11 of those

 cases having resulted in death; and
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 3 of 13 PageID: 16


                                        3


      WHEREAS, social mitigation strategies for combatting COVID-

 19 require every effort to reduce the rate of community spread of

 the disease; and

      WHEREAS, the CDC has advised that COVID-19 spreads most

 frequently through person-to-person contact when individuals are

 within six feet or less of one another; and

      WHEREAS, as a result, the CDC has recommended that individuals

 practice “social distancing” to prevent community spread of the

 virus; and

      WHEREAS, the CDC has defined social distancing as the practice

 of   “remaining     out   of    congregate     settings,    avoiding     mass

 gatherings, and maintaining distance (approximately 6 feet or 2

 meters) from others when possible”; and

      WHEREAS, to mitigate community spread of COVID-19, it is

 necessary to limit the unnecessary movement of individuals in and

 around   their   communities     and person-to-person      interactions    in

 accordance with CDC and DOH guidance; and

      WHEREAS,     the   best   way   for New   Jersey   residents   to   keep

 themselves, their families, and their communities safe during the

 COVID-19 outbreak is to stay at home as much as possible; and

      WHEREAS, as of March 15, 2020, the CDC recommends that for

 the next eight weeks, gatherings of 50 or more people be canceled

 or postponed throughout the United States; and

      WHEREAS, as of March 16, 2020, the White House went further

 than the CDC had and recommended that Americans avoid social

 gatherings in groups of more than 10 people; and

      WHEREAS, restricting the physical presence of individuals in

 office environments and work sites is critical to preventing future

 spread of COVID-19; and
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 4 of 13 PageID: 17


                                       4


       WHEREAS,   accommodating     work-from-home    arrangements    is   an

 effective means to ensure continuity of operations while also

 limiting person-to-person contact; and

       WHEREAS,   the   CDC   has   recommended   employers   to   establish

 policies and practices to increase the physical distance among

 employees and between employees; and

       WHEREAS, permitting the workforce to work from home may reduce

 stress on the State’s child care system; and

       WHEREAS, as of March 19, 2020, I have instructed all State

 departments and agencies to utilize work-from-home arrangements

 for both essential and non-essential employees wherever feasible;

 and

       WHEREAS, given the rapidly rising incidence of COVID-19,

 temporarily      closing     non-essential    retail    businesses     will

 strengthen New Jersey’s efforts to slow the spread of COVID-19;

 and

       WHEREAS, even as we institute social distancing measures, the

 number of COVID-19 cases in New Jersey is likely to increase for

 the immediate future, meaning we must take all possible steps to

 preserve our health care system’s capacity to treat those who

 require emergency or intensive care; and

       WHEREAS, the Constitution and statutes of the State of New

 Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

 N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A.

 38A:2-4 and all amendments and supplements thereto, confer upon

 the Governor of the State of New Jersey certain emergency powers,

 which I have invoked;

       NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

 New Jersey, by virtue of the authority vested in me by the

 Constitution and by the Statutes of this State, do hereby ORDER

 and DIRECT:
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 5 of 13 PageID: 18


                                          5


      1.     The operative paragraphs of Executive Order No. 104

 (2020) are hereby superseded in full.                The factual findings of

 Executive Order No. 104 (2020) remain applicable except to the

 extent they are in conflict with the factual findings in this or

 any intervening Executive Order.

      2.     All New Jersey residents shall remain home or at their

 place of residence unless they are 1) obtaining goods or services

 from essential retail businesses, as described in Paragraph 6; 2)

 obtaining takeout food or beverages from restaurants, other dining

 establishments, or food courts, pursuant to Paragraph 8; 3) seeking

 medical attention, essential social services, or assistance from

 law enforcement or emergency services; 4) visiting family or other

 individuals      with    whom    the    resident     has    a     close     personal

 relationship, such as those for whom the individual is a caretaker

 or romantic partner; 5) reporting to, or performing, their job; 6)

 walking, running, operating a wheelchair, or engaging in outdoor

 activities with immediate family members, caretakers, household

 members,    or     romantic     partners     while      following    best    social

 distancing practices with other individuals, including staying six

 feet apart; 7) leaving the home for an educational, religious, or

 political reason; 8) leaving because of a reasonable fear for his

 or her health or safety; or 9) leaving at the direction of law

 enforcement or other government agency.

      3.     When    in    public,      individuals      must    practice     social

 distancing and stay six feet apart whenever practicable, excluding

 immediate    family      members,      caretakers,      household    members,     or

 romantic partners.

      4.     Individuals who have to travel pursuant to Paragraph 2

 should only use public transportation only if they have no other

 feasible    choice.       Individuals      who   ride    public     transportation

 should abide by best social distancing practices, including making
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 6 of 13 PageID: 19


                                                6


 all efforts to stand or sit six feet away from other riders and

 frequently use sanitizing products.

        5.     Gatherings        of      individuals,            such      as        parties,

 celebrations,        or     other    social        events,    are   cancelled,        unless

 otherwise authorized by any part of this Order. The State Director

 of Emergency Management, who is the Superintendent of the State

 Police, shall have the discretion to make clarifications and issue

 orders related to this provision.

        6.     The    brick-and-mortar              premises    of   all    non-essential

 retail businesses must close to the public as long as this Order

 remains in effect.           Essential retail businesses, listed below, are

 excluded from this directive and may remain open during their

 normal business hours.           Essential retail businesses must, wherever

 practicable, provide pickup services outside or adjacent to their

 stores       for    goods    ordered      in       advance     online     or   by     phone.

 Additionally,         online     and    telephonic            delivery    services       are

 permitted to the extent the retail business is authorized to

 operate an online or telephonic delivery service under existing

 law.        The State Director of Emergency Management, who is the

 Superintendent of the State Police, shall have the discretion to

 make     additions,         amendments,        clarifications,          exceptions,      and

 exclusions to this list:

               a.     Grocery stores, farmer’s markets and farms that

                      sell directly to customers, and other food stores,

                      including retailers that offer a varied assortment

                      of foods comparable to what exists at a grocery

                      store;

               b.     Pharmacies and alternative treatment centers that

                      dispense medicinal marijuana;

               c.     Medical supply stores;

               d.     Retail functions of gas stations;
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 7 of 13 PageID: 20


                                           7


             e.      Convenience stores;

             f.      Ancillary stores within healthcare facilities;

             g.      Hardware and home improvement stores;

             h.      Retail    functions       of   banks    and    other   financial

                     institutions;

             i.      Retail functions of laundromats and dry-cleaning

                     services;

             j.      Stores that principally sell supplies for children

                     under five years old;

             k.      Pet stores;

             l.      Liquor stores;

             m.      Car   dealerships,         but    only    to     provide      auto

                     maintenance     and        repair      services,       and    auto

                     mechanics;

             n.      Retail    functions       of   printing and      office      supply

                     shops; and

             o.      Retail functions of mail and delivery stores.

      7.     Any essential retail business whose brick-and-mortar

 premises remain open to the public shall abide by social distancing

 practices to the extent practicable while providing essential

 services.     These include all reasonable efforts to keep customers

 six feet apart and frequent use of sanitizing products on common

 surfaces.

      8.     All restaurants, cafeterias, dining establishments, and

 food courts, with or without a liquor license, all bars, and all

 other     holders    of   a   liquor   license       with    retail    consumption

 privileges, are permitted to operate their normal business hours,

 but are limited to offering only food delivery and/or take-out

 services in accordance with their existing liquor licenses.                          If

 alcoholic beverages are to be sold from a restaurant, dining

 establishment or bar with a liquor license, such sales shall be
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 8 of 13 PageID: 21


                                            8


 limited to original containers sold from the principal public

 barroom.      The on-premises consumption of alcohol is prohibited.

 All   retail      sales   of   alcoholic       beverages     by     limited       brewery

 licensees, restricted brewery licensees, plenary and farm winery

 licensees (and associated salesrooms), craft distillery licensees

 and cidery and meadery licensees must be in original containers

 and must be sold through customer pick up and/or delivered by

 licensees in accordance with their existing licenses.

       9.     All recreational and entertainment businesses, including

 but not limited to the following list, must close to the public as

 long as this Order remains in effect.                      The State Director of

 Emergency Management, who is the Superintendent of State Police,

 shall      have   the     discretion    to       make     additions,        amendments,

 clarifications, exceptions, and exclusions to this list:

              a.     Casino     gaming   floors,         including       retail     sports

                     wagering       lounges,       and      casino        concert     and

                     entertainment venues. Online and mobile sports and

                     casino gaming services may continue to be offered

                     notwithstanding        the     closure        of     the     physical

                     facility.

              b.     Racetracks,      including          stabling       facilities     and

                     retail     sports   wagering         lounges.       Mobile     sports

                     wagering     services       may     continue       to   be   offered

                     notwithstanding        the     closure        of     the     physical

                     facility.

              c.     Gyms and fitness centers and classes.

              d.     Entertainment centers, including but not limited

                     to, movie theaters, performing arts centers, other

                     concert venues, and nightclubs.

              e.     All   indoor    portions       of    retail     shopping       malls.

                     Restaurants      and       other     stores        located    within
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 9 of 13 PageID: 22


                                          9


                  shopping       malls    that        have     their       own     external

                  entrances open to the public, separate from the

                  general mall entrance, may remain open pursuant to

                  the    terms     and     directives          of    this        Order     for

                  operating      hours        and    takeout        or    food     delivery

                  services.       All entrances and exits to the common

                  area portions of retail shopping malls must remain

                  closed.

            f.    All places of public amusement, whether indoors or

                  outdoors, including but not limited to, locations

                  with amusement parks, water parks, aquariums, zoos,

                  arcades, fairs, children’s play centers, funplexes,

                  theme parks, bowling alleys, family and children’s

                  attractions.

            g.    Facilities       where        personal       care        services        are

                  performed that, by their very nature, result in

                  noncompliance with social distancing guidelines,

                  including but not limited to cosmetology shops;

                  barber shops; beauty salons; hair braiding shops;

                  nail    salons;         electrology           facilities;              spas,

                  including      day     spas       and    medical       spas,    at     which

                  solely elective and cosmetic medical procedures are

                  performed; massage parlors, tanning salons, tattoo

                  parlors,    and      public        and     private      social       clubs,

                  whether or not they serve alcohol, including but

                  not limited to facilities owned or operated by the

                  American Legion, Veterans of Foreign Wars, Knights

                  of Columbus, and any other social clubs associated

                  with    community        service           organizations.              This

                  excludes       any     health           facilities       that     provide

                  medically necessary or therapeutic services.
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 10 of 13 PageID: 23


                                        10


              h.     All municipal, county, and State public libraries,

                     and all libraries and computer labs at public and

                     private colleges and universities.

       10.    All businesses or non-profits in the State, whether

 closed or open to the public, must accommodate their workforce,

 wherever practicable, for telework or work-from-home arrangements.

 For purposes of this order, “telework” means the practice of

 working from home or alternative locations closer to home through

 the   use   of    technology    that   equips     the   individual   to   access

 necessary materials.

       11.    To the extent a business or non-profit has employees

 that cannot perform their functions via telework or work-from-home

 arrangements, the business or non-profit should make best efforts

 to reduce staff on site to the minimal number necessary to ensure

 that essential operations can continue.            Examples of employees who

 need to be physically present at their work site in order to

 perform     their   duties     include,     but   are   not   limited   to,   law

 enforcement officers, fire fighters, and other first responders,

 cashiers or store clerks, construction workers, utility workers,

 repair workers, warehouse workers, lab researchers, information

 technology maintenance workers, janitorial and custodial staff,

 and certain administrative staff.

       12.    All public, private, and parochial preschool program

 premises, and elementary and secondary schools, including charter

 and renaissance schools, shall remain closed to students as long

 as this Order remains in effect.

       13.    All institutions of higher education shall continue to

 cease such in-person instruction as long as this Order remains in

 effect. The Secretary of the Office of Higher Education shall have

 the authority to grant a waiver to allow in-person instruction to

 students on a case-by-case basis where a compelling rationale to
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 11 of 13 PageID: 24


                                              11


 allow such access exists. The Secretary of the Office of Higher

 Education shall coordinate with institutions of higher education

 to determine appropriate student housing conditions for those

 students     who     reside     in    on-campus       housing    as    their   primary

 residence.

       14.    The Commissioner of the Department of Education (“DOE”),

 in consultation with the Commissioner of DOH, shall be authorized

 to permit schools to remain open on a limited basis for the

 provision of food or other essential, non-educational services, or

 for educational or child care services if needed in emergency

 situations after consultation with the Commissioner of DOH. The

 Commissioner of DOE shall also have the authority to close any

 other career or training facilities over which he has oversight,

 after consultation with the Commissioner of DOH.

       15.    The Commissioner of DOE shall continue working with each

 public school district, and private and parochial schools as

 appropriate, to ensure that students are able to continue their

 educations        during    this     time    period    through       appropriate   home

 instruction.        Local     school        districts,    charter       schools,     and

 renaissance schools, in consultation with the Commissioner of DOE,

 shall    have      the     authority      and     discretion    to    determine    home

 instruction arrangements as appropriate on a case-by-case basis to

 ensure      all     students       are      provided     with    appropriate       home

 instruction, taking into account all relevant constitutional and

 statutory obligations.

       16.    The    Secretary        of   the     Department    of    Agriculture,    in

 conjunction with the Commissioner of DOE, shall take all necessary

 actions to ensure that all students eligible for free or reduced

 meals shall continue to receive the services or supports necessary

 to meet nutritional needs during closures.
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 12 of 13 PageID: 25


                                       12


       17.   Nothing in this Order shall be construed to limit,

 prohibit, or restrict in any way the provision of health care or

 medical services to members of the public.

       18.   Nothing in this Order shall be construed to limit,

 prohibit, or restrict in any way access to essential services for

 low-income residents, including but not limited to food banks.

       19.   Nothing in this Order shall be construed to limit,

 prohibit, or restrict in any way the operations of newspapers,

 television, radio, and other media services.

       20.   Nothing in this Order shall be construed to limit,

 prohibit, or restrict in any way the operations of law enforcement

 agencies.

       21.   Nothing in this Order shall be construed to limit,

 prohibit, or restrict in any way the operations of the federal

 government, or the movement of federal officials in New Jersey

 while acting in their official capacity.

       22.   In accordance with N.J.S.A. App. A:9-33, et seq., as

 supplemented      and   amended,    the    State   Director    of    Emergency

 Management, who is the Superintendent of State Police, through the

 police agencies under his control, to determine and control the

 direction    of   the   flow   of   vehicular   traffic   on   any   State   or

 interstate highway, municipal or county road, and any access road,

 including the right to detour, reroute, or divert any or all

 traffic and to prevent ingress or egress from any area that, in

 the State Director's discretion, is deemed necessary for the

 protection of the health, safety, and welfare of the public, and

 to remove parked or abandoned vehicles from such roadways as

 conditions warrant.

       23.   The Attorney General, pursuant to the provisions of

 N.J.S.A. 39:4-213, shall act through the Superintendent of State

 Police, to determine and control the direction of the flow of
Case 1:20-cv-06347-RBK-KMW Document 1-1 Filed 05/26/20 Page 13 of 13 PageID: 26


                                      13


 vehicular traffic on any State or interstate highway, municipal or

 county road, and any access road, including the right to detour,

 reroute, or divert any or all traffic, to prevent ingress or

 egress, and to determine the type of vehicle or vehicles to be

 operated on such roadways. I further authorize all law enforcement

 officers to enforce any such order of the Attorney General or

 Superintendent        of   State   Police     within   their    respective

 municipalities.

        24.     It shall be the duty of every person or entity in this

 State or doing business in this State and of the members of the

 governing body and every official, employee, or agent of every

 political subdivision in this State and of each member of all other

 governmental bodies, agencies, and authorities in this State of

 any nature whatsoever, to cooperate fully in all matters concerning

 this Executive Order.

        25.     Penalties for violations of this Executive Order may be

 imposed under, among other statutes, N.J.S.A. App. A:9-49 and -

 50.

        26.     This Order shall take effect on Saturday, March 21, 2020,

 at 9:00 p.m., and shall remain in effect until revoked or modified

 by the Governor, who shall consult with the Commissioner of DOH as

 appropriate.

                                    GIVEN, under my hand and seal this
                                             21st day of March,
                                           Two Thousand and Twenty, and
                                           of the Independence of the
                                           United   States,    the   Two
                                           Hundred and Forty-Fourth.
       [seal]                       /s/ Philip D. Murphy
                                    Governor


 Attest:
 /s/ Matthew J. Platkin
 Chief Counsel to the Governor
